       Case 21-11829-amc                    Doc 42 Filed 08/14/21 Entered 08/15/21 00:33:37                                              Desc Imaged
                                                 Certificate of Notice Page 1 of 6
                                                              United States Bankruptcy Court
                                                              Eastern District of Pennsylvania
In re:                                                                                                                 Case No. 21-11829-amc
Grace Louise Dahlquist                                                                                                 Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0313-2                                                  User: admin                                                                 Page 1 of 4
Date Rcvd: Aug 12, 2021                                               Form ID: 309I                                                             Total Noticed: 74
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++++             Addresses marked '++++' were modified by the USPS Locatable Address Conversion System. This system converts rural route numbers to street
                 addresses.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Aug 14, 2021:
Recip ID                   Recipient Name and Address
db                    #+   Grace Louise Dahlquist, 17 Shannon Drive, North Wales, PA 19454-4015
tr                     +   SCOTT F. WATERMAN (Chapter 13), Chapter 13 Trustee, 2901 St. Lawrence Ave., Suite 100, Reading, PA 19606-2265
14620957               +   ARS Account Resolution, 1801 NW 66th Avenue, Suite 200C, Fort Lauderdale, FL 33313-4571
14620952               +   Abington Emergency Physcians of Lansdale, 1200 Old York Road, Abington, PA 19001-3720
14620953               +   Abington Emergency Physician, 56 W Main Street, Suite 305, Newark, DE 19702-1503
14620954               +   Abington Health Lansdale, Business Services Dept, 1200 Old York Rd, Abington, PA 19001-3720
14620955               +   Abington Health Physicians Prof Servs, 1200 Old York Road, Abington, PA 19001-3720
14620956               +   Abington-Lansdale Hospital, 100 Medical Campus Drive, Lansdale, PA 19446-1259
14620960                   Buruea of Collections, Lehigh County Courthouse, Room 130, 455 W Hamilton Street, Allentown, PA 18101-1614
14620961               +   Cabella Visa, One Cabella Drive, Sidney, NE 69160-0001
14620965                   Chestnut Hill Clinical Corp, 38 E. Willow Avenue, Philadelphia, PA 19118
14620967               +   City of Allentown - Parking Authority, 603 W. Linden Street, Allentown, PA 18101-1417
14620971               +   Credit Control, LLC, PO Box 31179, Tampa, FL 33631-3179
14620977               +   DSNB Department Stores National Bank, P.O. Box 8066, Mason, OH 45040-8066
14620974               +   District Court 31-1-07, 501 West Hamilton Street, Basement, Allentown, PA 18101-1501
14620975               +   Doctors Business Bureau, 202 N Federal Hwy, Lake Worth, FL 33460-3438
14620976               +   Dr. Richard R. McCurdy, 1088 West Baltimore Pike, Suite 2500, Media, PA 19063-5166
14620978                   Emergency Physicians Associates of PA PC, 307 S. Evergreen Avenue, Winslow, NJ 08095
14620980               +   FMA Alliance Ltd, 12339 Cutton Road, Houston, TX 77066-1807
14620981                   Fortiva, P.O. Box 105555, Amanda, GA 30348-5555
14620984               +   Grand View Hospital, 700 Lawn Avenue, Sellersville, PA 18960-1587
14620986               +   Gwynedd Club Condominium Assocaition, 15 Wexford Drive, North Wales, PA 19454-4019
14620987               +   Hillmont, GI, 125 Medical Campus Drive, Suite 104, Lansdale, PA 19446-7205
14620988               +   JC Christensen & Assoc, Inc, PO Box 519, Sauk Rapids, MN 56379-0519
14620989               +   Lansdale Hospital - Business Services Dept, 1200 Old York Road, Abington, PA 19001-3720
14620990               +   Linebarger, Grggans, Blair & Sampson, LL, PO Box 90128, Harrisburg, PA 17109-0128
14620993               +   Medicare / CMS, PO Box 138832, Oklahoma City, OK 73113-8832
14620994               +   Michele Stranen, Esquire, Marcus and Hoffman, 325 W State Street, Media, PA 19063-2615
14620995               +   Mid-Atlantic Credit Corporation, PO Box 388, Conshohocken, PA 19428-0388
14626808               +   Montgomery County Tax Claim Bureau, c/o Michael Vagnoni, Obermayer Rebmann Maxwell & Hippel LLP, 1500 Market Street, Suite
                           3400, Centre Square West Philadelphia, PA 19102-2100
14620999              +    Montgomery County Tax Claim Bureau, 1 Montgomery Plaza, PO Box 190, Norristown, PA 19404-0190
14621001             #+    National Court Reporters Inc, 7835 Freeway Circle, Cleveland, OH 44130-6326
14621002              +    North Penn School District, c/o Jane Murray, Tax Collector, PO Box 1, West Point, PA 19486-0001
14621003              +    North Penn Surgical Associates, 125 Medical Campus Drive, Suite 310, Lansdale, PA 19446-7205
14621004              +    Penn Neurological Associates, 125 Medical Campus Drive, Suite 206, Lansdale, PA 19446-7205
14621005              +    Pennsylvania Turnpike Commission, 8000C Derry Street, Harrisburg, PA 17111-5200
14621007           ++++    RADIOLOGY GROUP OF ABINGTON, PO BOX 4238, PORTSMOUTH NH 03802-4238 address filed with court:, Radiology Group of
                           Abington, PO Box 6750, Portsmouth, NH 03802
14621011              #+   Upper Gwynedd Township, Upper Gwynedd Twp Bldg, PO Box 1, West Point, PA 19486-0001
14621013               +   william P. Marshall, Esquire, 3101 Trewigtown Road, PO Box 267, Colmar, PA 18915-0267
      Case 21-11829-amc                     Doc 42 Filed 08/14/21 Entered 08/15/21 00:33:37                                             Desc Imaged
                                                 Certificate of Notice Page 2 of 6
District/off: 0313-2                                                  User: admin                                                                Page 2 of 4
Date Rcvd: Aug 12, 2021                                               Form ID: 309I                                                            Total Noticed: 74
TOTAL: 39

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
aty                       Email/Text: wpmlawoffice@aol.com
                                                                                        Aug 12 2021 23:32:00      WILLIAM P. MARSHALL, Law Office of
                                                                                                                  William P. Marshall, P.O. Box 267, 3101
                                                                                                                  Trewigtown Road, Colmar, PA 18915
smg                       Email/Text: megan.harper@phila.gov
                                                                                        Aug 12 2021 23:32:00      City of Philadelphia, City of Philadelphia Law
                                                                                                                  Dept., Tax Unit/Bankruptcy Dept, 1515 Arch
                                                                                                                  Street 15th Floor, Philadelphia, PA 19102-1595
smg                       EDI: PENNDEPTREV
                                                                                        Aug 13 2021 03:28:00      Pennsylvania Department of Revenue, Bankruptcy
                                                                                                                  Division, P.O. Box 280946, Harrisburg, PA
                                                                                                                  17128-0946
smg                       Email/Text: RVSVCBICNOTICE1@state.pa.us
                                                                                        Aug 12 2021 23:32:00      Pennsylvania Department of Revenue, Bankruptcy
                                                                                                                  Division, P.O. Box 280946, Harrisburg, PA
                                                                                                                  17128-0946
smg                    + Email/Text: usapae.bankruptcynotices@usdoj.gov
                                                                                        Aug 12 2021 23:32:00      U.S. Attorney Office, c/o Virginia Powel, Esq.,
                                                                                                                  Room 1250, 615 Chestnut Street, Philadelphia, PA
                                                                                                                  19106-4404
ust                    + Email/Text: ustpregion03.ph.ecf@usdoj.gov
                                                                                        Aug 12 2021 23:32:00      United States Trustee, Office of United States
                                                                                                                  Trustee, 200 Chestnut Street, Suite 502,
                                                                                                                  Philadelphia, PA 19106-2908
14620958               + EDI: TSYS2.COM
                                                                                        Aug 13 2021 03:28:00      Barclay Bank of DE, 125 S. West Street,
                                                                                                                  Wilmington, DE 19801-5014
14620959               + Email/Text: EBN_IndianapolisIMC@receivemorermp.com
                                                                                        Aug 12 2021 23:32:00      Berks Credit and Collections, PO Box 329,
                                                                                                                  Temple, PA 19560-0329
14620963               + EDI: CITICORP.COM
                                                                                        Aug 13 2021 03:28:00      CBNA, PO Box 6497, Sioux Falls, SD
                                                                                                                  57117-6497
14620962               + Email/Text: ebn@carepayment.com
                                                                                        Aug 12 2021 23:32:00      Care Payment, PO Box 9197, Pompano Beach, FL
                                                                                                                  33075-9197
14620966               + EDI: CITICORP.COM
                                                                                        Aug 13 2021 03:28:00      Citibank, 100 Citibank Drive, San Antonio, TX
                                                                                                                  78245-3202
14620968               + EDI: COMCASTCBLCENT
                                                                                        Aug 13 2021 03:28:00      Comcast Corporation, Comcast Center, 1701 JFK
                                                                                                                  Blvd, Philadelphia, PA 19103-2899
14620969               + EDI: CONVERGENT.COM
                                                                                        Aug 13 2021 03:33:00      Convergent Outsourcing, Inc, PO box 9004,
                                                                                                                  Renton, WA 98057-9004
14620970               + Email/Text: csd1clientservices@cboflanc.com
                                                                                        Aug 12 2021 23:32:00      Credit Bureay of Lancaster Co., Inc, PO Box 1271,
                                                                                                                  Lancaster, PA 17608-1271
14620972               + Email/Text: bdsupport@creditmanagementcompany.com
                                                                                        Aug 12 2021 23:32:00      Credit Management Company, 2121 Noblestown
                                                                                                                  Road, Suite 300, Pittsburgh, PA 15205-3956
14620973               + Email/PDF: creditonebknotifications@resurgent.com
                                                                                        Aug 12 2021 23:33:55      Credit One Bank, PO Box 98878, Las Vegas, NV
                                                                                                                  89193-8878
14620979               + EDI: AMINFOFP.COM
                                                                                        Aug 13 2021 03:28:00      First Preimer Bank, 3820 N Louise Ave, Sioux
                                                                                                                  Falls, SD 57107-0145
14620982               + EDI: RMSC.COM
                                                                                        Aug 13 2021 03:28:00      GECRB, PO Box 965024, Orlando, FL
                                                                                                                  32896-5024
14620983               + EDI: PHINGENESIS
                                                                                        Aug 13 2021 03:33:00      Genesis FS Card Services, P.O. Box 4488,
                                                                                                                  Beaverton, OR 97076-4402
14619116               + Email/Text: mstranen@marcushoffman.com
                                                                                        Aug 12 2021 23:32:00      Gwynedd Club Condominium Association, c/o
                                                                                                                  Michelle J. Stranen, 326 West State Street, Media
                                                                                                                  PA 19063-3861
14620964                  EDI: JPMORGANCHASE
                                                                                        Aug 13 2021 03:28:00      Chase Bank, PO Box 15298, Wilmington, DE
                                                                                                                  19850
      Case 21-11829-amc                   Doc 42 Filed 08/14/21 Entered 08/15/21 00:33:37                                         Desc Imaged
                                               Certificate of Notice Page 3 of 6
District/off: 0313-2                                               User: admin                                                            Page 3 of 4
Date Rcvd: Aug 12, 2021                                            Form ID: 309I                                                        Total Noticed: 74
14626474                 Email/PDF: resurgentbknotifications@resurgent.com
                                                                                   Aug 12 2021 23:33:56     LVNV Funding, LLC, Resurgent Capital Services,
                                                                                                            PO Box 10587, Greenville, SC 29603-0587
14620991              + Email/PDF: resurgentbknotifications@resurgent.com
                                                                                   Aug 12 2021 23:33:41     LVNV Funding, LLC, PO Box 10497, Greenville,
                                                                                                            SC 29603-0497
14620997              + Email/Text: mmrgbk@miramedrg.com
                                                                                   Aug 12 2021 23:32:00     MIRA Med Revenue Group, 991 Oak Creek
                                                                                                            Drive, Lombard, IL 60148-6408
14620992              + EDI: CBSMASON
                                                                                   Aug 13 2021 03:28:00     Massey's, 1251 First Avenue, Chippewa Falls, WI
                                                                                                            54729-1691
14620996              + EDI: CBS7AVE
                                                                                   Aug 13 2021 03:33:00     Midnight Velvet, 1515 S 21st Street, Clinton, IA
                                                                                                            52732-6676
14620998              + EDI: CBS7AVE
                                                                                   Aug 13 2021 03:33:00     Monroe and Main, 1515 S. 21st Street, Clinton, IA
                                                                                                            52732-6676
14621000              + EDI: CBS7AVE
                                                                                   Aug 13 2021 03:33:00     Montgomery Ward, 3650 Milwaukee Street,
                                                                                                            Madison, WI 53714-2304
14627466                 EDI: PRA.COM
                                                                                   Aug 13 2021 03:28:00     Portfolio Recovery Associates, LLC, POB 41067,
                                                                                                            Norfolk VA 23541
14621006              + EDI: PRA.COM
                                                                                   Aug 13 2021 03:28:00     Portfoilio Recovery Associates, LLC, PO Box
                                                                                                            12914, Norfolk, VA 23541-0914
14625952                 EDI: Q3G.COM
                                                                                   Aug 13 2021 03:28:00     Quantum3 Group LLC as agent for, Velocity
                                                                                                            Investments LLC, PO Box 788, Kirkland, WA
                                                                                                            98083-0788
14621008              + EDI: CBS7AVE
                                                                                   Aug 13 2021 03:33:00     Swiss Colony, 1515 S. 21st Street, Clinton, IA
                                                                                                            52732-6676
14621009              + EDI: RMSC.COM
                                                                                   Aug 13 2021 03:28:00     Synchrony Bank, PO Box 965024, Orlando, FL
                                                                                                            32896-5024
14621010              + EDI: URSI.COM
                                                                                   Aug 13 2021 03:28:00     United Recovery Systems, LP, PO Box 722910,
                                                                                                            Houston, TX 77272-2910
14621012              + EDI: BLUESTEM
                                                                                   Aug 13 2021 03:33:00     Web Bank, 6250 Ridgewood Road, Saint Cloud,
                                                                                                            MN 56303-0820
14621014              + EDI: CAPITALONE.COM
                                                                                   Aug 13 2021 03:28:00     Worlds Foremost Bank, 4800 NW First Street,
                                                                                                            Lincoln, NE 68521-4463

TOTAL: 36


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
14620985        ##+           Grinley Financial Corp, 30 Washington Ave, Suite C-6, Haddonfield, NJ 08033-3341

TOTAL: 0 Undeliverable, 0 Duplicate, 1 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.
       Case 21-11829-amc                  Doc 42 Filed 08/14/21 Entered 08/15/21 00:33:37                                       Desc Imaged
                                               Certificate of Notice Page 4 of 6
District/off: 0313-2                                              User: admin                                                           Page 4 of 4
Date Rcvd: Aug 12, 2021                                           Form ID: 309I                                                       Total Noticed: 74

Date: Aug 14, 2021                                       Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on August 12, 2021 at the address(es) listed
below:
Name                             Email Address
MICHAEL D. VAGNONI
                                 on behalf of Creditor Montgomery County Tax Claim Bureau michael.vagnoni@obermayer.com
                                 Lucille.acello@obermayer.com;helen.belair@obermayer.com;coleen.schmidt@obermayer.com;turner.falk@obermayer.com

MICHELLE JEANNE STRANEN
                                 on behalf of Creditor Gwynedd Club Condominium Association mstranen@marcushoffman.com

SCOTT F. WATERMAN (Chapter 13)
                          ECFMail@ReadingCh13.com

United States Trustee
                                 USTPRegion03.PH.ECF@usdoj.gov

WILLIAM P. MARSHALL
                                 on behalf of Debtor Grace Louise Dahlquist wpmlawoffice@aol.com


TOTAL: 5
  Case 21-11829-amc                          Doc 42 Filed 08/14/21 Entered 08/15/21 00:33:37                                                      Desc Imaged
                                                  Certificate of Notice Page 5 of 6
Information to identify the case:

                       Grace Louise Dahlquist                                                  Social Security number or ITIN:      xxx−xx−3395
Debtor 1:
                                                                                               EIN: _ _−_ _ _ _ _ _ _
                       First Name    Middle Name     Last Name

Debtor 2:                                                                                      Social Security number or ITIN: _ _ _ _
(Spouse, if filing)    First Name    Middle Name     Last Name                                 EIN: _ _−_ _ _ _ _ _ _

United States Bankruptcy Court:     Eastern District of Pennsylvania                               Date case filed for chapter:            13       6/30/21

Case number:          21−11829−amc

Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                               10/20


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                                   About Debtor 1:                                                        About Debtor 2:
1. Debtor's full name                              Grace Louise Dahlquist

2. All other names used in the
   last 8 years
                                                   17 Shannon Drive
3. Address                                         North Wales, PA 19454
                                                   WILLIAM P. MARSHALL                                                    Contact phone 215−997−6040
                                                   Law Office of William P. Marshall
4. Debtor's  attorney
   Name and address
                                                   P.O. Box 267                                                           Email: wpmlawoffice@aol.com
                                                   3101 Trewigtown Road
                                                   Colmar, PA 18915

5. Bankruptcy trustee                              SCOTT F. WATERMAN (Chapter 13)                                        Contact phone (610) 779−1313
     Name and address                              Chapter 13 Trustee
                                                   2901 St. Lawrence Ave.                                                Email: ECFMail@ReadingCh13.com
                                                   Suite 100
                                                   Reading, PA 19606

6. Bankruptcy clerk's office                                                                                              Hours open:
     Documents in this case may be filed                                                                                  Philadelphia Office −− 8:30 A.M. to 5:00 P.M;
     at this address.                              900 Market Street                                                      Reading Office −− 8:00 A.M. to 4:30 P.M.
     You may inspect all records filed in          Suite 400
     this case at this office or online at         Philadelphia, PA 19107                                                 Contact phone (215)408−2800
      https://pacer.uscourts.gov.
                                                                                                                          Date: 8/12/21

                                                                                                                                  For more information, see page 2




Official Form 309I                                          Notice of Chapter 13 Bankruptcy Case                                                      page 1
  Case 21-11829-amc                       Doc 42 Filed 08/14/21 Entered 08/15/21 00:33:37                                                        Desc Imaged
                                               Certificate of Notice Page 6 of 6
Debtor Grace Louise Dahlquist                                                                                                              Case number 21−11829−amc

7. Meeting of creditors                                                                                                 Location:
   Debtors must attend the meeting to     September 10, 2021 at 10:00 AM                                                The Mtg of Creditors will be conducted,
   be questioned under oath. In a joint                                                                                 via video conference. All interested,
   case, both spouses must attend.                                                                                      parties shall contact the Trustee, for
   Creditors may attend, but are not      The meeting may be continued or adjourned to a later date. If                 connection details.
   required to do so.                     so, the date will be on the court docket.
8. Deadlines                               Deadline to file a complaint to challenge                                      Filing deadline: 11/9/21
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following    You must file:
   deadlines.                              • a motion if you assert that the debtors are not entitled to receive a discharge
                                             under U.S.C. § 1328(f), or

                                           • a complaint if you want to have a particular debt excepted from discharge
                                             under 11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                            Filing deadline: 9/8/21
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                             Filing deadline: 12/27/21
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file a
                                           proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain. For
                                           example, a secured creditor who files a proof of claim may surrender important nonmonetary rights, including the
                                           right to a jury trial.


                                           Deadline to object to exemptions:                                              Filing deadline:       30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                                    conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                                     meeting of creditors
                                           may file an objection.

9. Filing of plan                         The debtor has filed a plan.This plan proposes payment to the trustee of $150.00 per month for 36 months. The plan is enclosed.
                                          The hearing on confirmation will be held on:
                                          10/6/21 at 10:00 AM , Location: Courtroom #4, 900 Market Street, Philadelphia, PA 19107
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have any
                                           questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy of the plan, if not enclosed, will be sent to you later, and if
                                           the confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and distributed
                                           to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as exempt.
                                           You may inspect that list at the bankruptcy clerk's office or online at https://pacer.uscourts.gov. If you believe
                                           that the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline. If
                                           you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                                          page 2
